Le Grand, C. J.,
delivered the opinion of this court:
The only question involved in this case is the constitutionality of the Act of 1858, chapter 391. It is under this Act, and the election had in pursuance of its provisions, that the appellants claim to be invested with the powers, and to be charged with the duties, of trustees to the .Bladensburg Academy.
*376It has been contended, with much ability, that the Act of 1858 is not a law impairing the obligation of a contract, within the meaning of the Constitution of the United States, and that the Bladensburg Academy is not, within the meaning of the law, a private corporation, but one of a public nature, and subject to the control of the Legislature. The decision of the Dartmouth College Case,'4 Wheaton, was placed, by Chief Justice Marshall, on the ground of contract, and the existence of a contract he principally deduced from the fact, that individuals had contributed to the establishment and endowment of (he college, out of their private funds. That case did not require the court to go any farther than to decide what was the nature of a corporation, under the Constitution of the United States, which existed because of the contributions made by individuals, on the faith of the charter. The Chief Justice, in pronouncing judgment, did not go beyond the case presented to the court by the record; Justice Story, however, did, and announced, as his own opinion, that a donation to a corporation, by the State, could not be reclaimed. This opinion of his constitutes no part of the decision of the Supreme Court, and is but entitled to the respect due to any other opinion of so eminent a jurist.
It does not appear, from the record, whether or not there were any contributions, on the part of individuals, to the corporation. It may be, that the Academy was built, and its possessions acquired, by the funds of individuals, relying on the faith of the Act of incorporation. But, supposing the fact to have been otherwise, under the decisions in this State, the case would not be altered. We are concluded by them.
The case of Norris vs. The Trustees of the Abington Academy, 7 G. & J., 7, is fully up to the point involved in this appeal, and conclusive as to the unconstitutionality of the Act of 1858. That case was much stronger than the one now before us. There, all the property of the Academy had been transferred to the State, and thereby, as was argued, to that extent, giving the Slate some control over it. There is no question of donation here, it is simply one of government7 and we do not perceive, so far as it is concerned, wherein the *377tóase differs from that of the Abingdon Academy. That case was re-affirmed by the Court of Appeals in 9 G. & J., 413.
(Decided July 12th, 1860.)

Order affirmed.